Filed 10/25/22 P. v. Espinoza CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT

THE PEOPLE,                                                          H048940
                                                                    (Monterey County
         Plaintiff and Respondent,                                   Super. Ct. No. 19CR005138)

         v.

ADAN ESPINOZA,

         Defendant and Appellant.

                                        MEMORANDUM OPINION
         We resolve this case by memorandum opinion pursuant to California Standards of
Judicial Administration, Title 8, Standard 8.1. (See also People v. Garcia (2002)
97 Cal.App.4th 847, 853-855.)
         Defendant appeals from an order terminating probation and imposing a jail
sentence that was deemed served based on presentence custody credits. Defendant was
charged with felony resisting or deterring an executive officer (Pen. Code, § 69) in 2018
in Santa Clara County Superior Court. (The facts underlying the offense are not relevant
to the issues on appeal.) Defendant pleaded no contest to the charge, imposition of
sentence was suspended, and the trial court placed him on probation for three years in
November 2018. Among the fines and fees imposed at that time was a $259.50 criminal
justice administration fee. We accept the People’s concession that any unpaid balance of
the criminal justice administration fee must be vacated. (Gov. Code, § 6111.)
       Defendant’s probation was transferred to Monterey County in 2019. More than
two years into defendant’s term of probation, a notice of violation was filed in December
2020 alleging defendant committed elder abuse (Pen. Code, § 368, subd. (c)). Probation
was summarily revoked and the matter was continued for a probation violation hearing.
Assembly Bill No. 1950 (Stats. 2020, ch. 328 [limiting the duration of probation in most
felony cases to two years]) took effect on January 1, 2021, after defendant’s probation
had been revoked but before resolution of the violation. Defendant moved to discharge
probation based on Assembly Bill No. 1950. The trial court denied the motion,
terminated probation and sentenced defendant to 292 days in jail (deemed served based
on presentence custody credits). The court also ordered defendant to pay the previously
suspended probation revocation fine. (Pen. Code, § 1202.44.)
       Assembly Bill No. 1950 amended Penal Code section 1203.1, subdivision (a) to
provide that the maximum duration of probation in most felony cases is two years.
(Stats. 2020, ch. 328, § 2.) “Appellate courts are so far unanimous in holding that
Assembly Bill [No.] 1950 applies retroactively to defendants who were serving a term of
probation when the legislation became effective on January 1, 2021; in such cases, the
courts have acted to reduce the length of their probation terms.” (People v. Faial (2022)
75 Cal.App.5th 738, 743 [collecting cases], review granted May 18, 2022, S273840;
accord People v. Czirban (2021) 67 Cal.App.5th 1073, 1095.) But Courts of Appeal are
not uniform in applying the ameliorative change to individuals like defendant—whose
probation was revoked after more than two years of supervision but before the January 1,
2021, effective date of the new law. (Compare Faial, at pp. 746-747 [no retroactivity]
with People v. Canedos (2022) 77 Cal.App.5th 469, 476 (Canedos) [retroactive], review
granted June 29, 2022, S274244.)
       The defendant in Canedos was convicted of a felony in 2016 and placed on
probation with execution of sentence suspended. (Canedos, supra, 77 Cal.App.5th at
p. 474, rev. granted.) Probation was terminated when Canedos was convicted of a new
                                            2
crime. Canedos appealed the trial court’s aggregate sentence in the new case that
included the sentence for the 2016 case. (Ibid.) Assembly Bill No. 1950 went into effect
while Canedos’s appeal was pending. The Canedos court found Assembly Bill No. 1950
applied retroactively to Canedos under In re Estrada (1965) 63 Cal.2d 740 based on the
reasoning of People v. Esquivel (2021) 11 Cal.5th 671. (Canedos, at pp. 476-477.) The
court concluded that Canedos was entitled to relief because the termination of his
probation was not final for Estrada purposes when Assembly Bill No. 1950 became
effective. (Canedos, at p. 477.) The Canedos court disagreed with the reasoning of
Faial, concluding it was “consistent with these stated purposes of [Assembly Bill
No. 1950] to apply it retroactively to defendants like Canedos who violated the terms of
their probation before the law became effective.” (Canedos, at p. 479.)
       We are persuaded by the reasoning of Canedos. As in that case, defendant’s
probation had been revoked but not yet terminated when Assembly Bill No. 1950 became
effective. Because the new law applies retroactively to defendant, the maximum length
of his probation was two years, which had expired before the notice of violation was
filed. As a result, the trial court no longer had jurisdiction to revoke defendant’s
probation, and we must reverse that order. We emphasize, however, that nothing in this
appeal prevents defendant from being separately prosecuted for the conduct that led to
the notice of probation violation; indeed he pleaded no contest to a misdemeanor
violation of Penal Code section 368, subdivision (c) at the hearing where the trial court
sentenced him for the probation violation.
                                         DISPOSITION
       The order finding defendant in violation of probation is reversed. The trial court is
directed to enter a new order modifying defendant’s term of probation to two years in
accordance with Penal Code section 1203.1, subdivision (a) as amended by Assembly
Bill No. 1950; reinstating probation; and terminating probation nunc pro tunc to
November 2, 2020. The trial court is also directed to prepare an amended minute order
                                              3
that vacates the $300 probation revocation fine and any portion of the criminal justice
administration fee that remained unpaid as of July 1, 2021, in that matter.




                                             4
                                   ____________________________________
                                   Grover, J.




WE CONCUR:




____________________________
Greenwood, P. J.




____________________________
Lie, J.




H048940 - The People v. Espinoza